Title: To Benjamin Franklin from Louis Tardy, 4 April 1779
From: Tardy, Louis
To: Franklin, Benjamin


Paris 4 April 1779
Louis Tardy presents his respects to Mr Franklin begs the favour that he will be so obliging as to give him the address, in town, of the purser of the ship of war, the Alliance.
If you have any thing Bulky to send to Nantes I shall deliver it safe thither. I set out for that place in one day or two.
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
Notation: L. Tardy 4 avril 1779. Paris.
